 


114 HR 1677 IH: Dental Insurance Fairness Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1677 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Gosar (for himself, Mr. Salmon, Mr. Tipton, Mr. Babin, Mr. Kelly of Pennsylvania, Mr. Meadows, Mr. Amodei, Mr. Heck of Nevada, Mr. Jones, Mr. Young of Alaska, Mr. Yoho, Mr. Farr, Mr. David Scott of Georgia, Mr. Blumenauer, Mr. Clay, Mr. Roe of Tennessee, Mr. Stivers, Mr. Huffman, Ms. Lofgren, and Mr. Griffith) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Employee Retirement Income Security Act of 1974 to ensure health care coverage value and transparency for dental benefits under group health plans. 
 
 
1.Short titleThis Act may be cited as the Dental Insurance Fairness Act of 2015. 2.FindingsCongress finds the following:
(1)Dental coverage helps approximately 173 million Americans get the dental care that is vital to ensuring good oral and overall health. (2)The Dental Insurance Fairness Act of 2015 will help consumers receive the full value of their dental coverage.
3.Value requirements for dental benefitsSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following:  716.Value requirements for dental benefits (a)In generalThe requirements of this section shall apply to self-insured group health plans insofar as they provide dental benefits (including, notwithstanding section 732(c)(1), self-insured limited scope dental benefits (described in section 733(c)(2))).
(b)ValueIn order to ensure that participants and beneficiaries in a group health plan receive full value from dental benefits, the plan shall meet the following requirements: (1)Uniform coordination of benefitsThe plan shall provide for coordination of benefits in a manner so that the plan pays the same amount regardless of other coverage for such benefits so long as the total amount paid does not exceed 100 percent of the amount of the applicable claim. Such coordination shall be effected consistent with such rules as the Secretary establishes, based upon similar model regulations developed by the National Association of Insurance commissioners.
(2)Equity for dental patients through assignment of benefitsIn the case of a plan that provides dental benefits through a network of providers, the plan shall permit a participant or beneficiary to designate payment of dental benefits to a provider who is not participating in the network..  